


Exhibit 10.36

 

AMENDMENT NO. 1 TO PROFESSIONAL SERVICES AGREEMENT

 

This Amendment No. 1 (this “Amendment”) is made as of June 27, 2011 by and
between Virtusa Corporation, having an office at 2000 West Park Drive,
Westborough, MA 01581 (“Service Provider”), and AIG Global Services, Inc.,
having an office at Two Peach Tree Hill Road, Livingston, New Jersey 07039
(“Customer”) (hereinafter referred to collectively as the “Parties” and
individually as a “Party”).

 

WHEREAS, Service Provider and Customer are parties to a Professional Services
Agreement dated April 25, 2008 (the “Agreement”) pursuant to which Service
Provider provides professional services to Customer.

 

WHEREAS, Service Provider and Customer wish to amend the Agreement to alter and
clarify its terms;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

 

1.         The definition of “Client Data” and the definition of “Privacy Laws”
set forth in Section 9.1 of the Agreement are hereby deleted in their entirety
and replaced with the following:

 

“Client Data” means any information from which an individual can be identified,
including, but not limited to: (i) an individual’s name, address, e-mail
address, IP address, telephone number and/or National Insurance number; (ii) the
fact that an individual has a relationship with Licensee and/or its Affiliates;
(iii) an individual’s account information; (iv) any information regarding an
individual’s medical history or treatment; and (v) any other information of or
relating to an individual that is protected from disclosure by applicable
Privacy Laws (including Personal Data as defined in the UK Data Protection Act
1998 and Directive 95/46/EC of the European Parliament and any legislation
and/or regulation implementing same).

 

“Privacy Laws” means all international, local country-specific, and US State and
Federal laws, standards, guidelines, policies, regulations, and procedures, as
amended, applicable to Vendor or Customer pertaining to security,
confidentiality or privacy of the Client Data, including without limitation, the
Gramm-Leach Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1338) and its
implementing regulations, the Health Insurance Portability and Accountability
Act of 1996 and its implementing regulations, the U.K. Data Protection Act 1998,
Directive 95/46/EC of the European Parliament and any legislation and/or
regulation implementing same, the Japanese Law Concerning the Protection of
Personal Information and the applicable implementing Ministry Guidelines and any
legislation and/or regulation implementing them, the Hong Kong Personal Data
(Privacy) Ordinance, the Canadian Personal Information Protection and Electronic
Documents Act, the Argentinean Personal Data Protection Regulation, the
Malaysian Personal Data Protection Act 2010, Massachusetts M.G.L. c. 93H and 201
CMR §§ 17.00-17.05, and Nevada Rev. Stat. § 603A.210 and Nevada’s SB 227, as
each may be amended from time to time.

 

2.         GENERAL.

 

Except as expressly modified by this Amendment, all terms, conditions and
provisions of the Agreement shall continue in full force and effect as set forth
in the Agreement. Except as otherwise modified or defined herein, all
capitalized terms in this Amendment have the same meanings as set forth in the
Agreement. In the event of a conflict between the terms and conditions of the
Agreement and the terms and conditions of this Amendment, the terms and
conditions of this Amendment shall prevail. Each Party represents and warrants
to the other Party that this Amendment has been duly authorized, executed and
delivered by it and constitutes a valid and legally binding agreement with
respect to the subject matter contained herein. Each Party agrees that the
Agreement, as amended by this Amendment, constitutes the complete and exclusive
statement of the agreement between the Parties, and supersedes all prior
proposals and understandings, oral and written, relating to the subject matter
contained herein. This Amendment shall not be modified or rescinded except in a
writing signed by the Parties.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives:

 

AIG GLOBAL SERVICES, INC.

 

VIRTUSA CORPORATION

 

 

 

By:

/s/ Robert S. Schimek

 

By: 

/s/ Paul D. Tutun

Name:

Robert S. Schimek

 

Name:

Paul D. Tutun

Title:

EVP & CFO

 

Title:

SVP & General Counsel

 

1

--------------------------------------------------------------------------------
